Case 1:19-cv-02212-ERK-JO Document 23 Filed 12/17/19 Page 1 of 1 PageID #: 100



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
YANG SHEN, et al.,                                              ORDER
                                      Plaintiffs,
                   - against -
GJ GROUP USA INC., et al.,                                      19-CV-2212 (ERK) (JO)
                                      Defendants.
----------------------------------------------------------X

James Orenstein, Magistrate Judge:

         To ensure compliance with the requirements of both Mei Xing Yu v. Hasaki Rest., Inc., 2019

WL 6646618 (2d Cir. Dec. 6, 2019) and Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015), I respectfully direct the parties as follows. In the event any defendant makes an offer of

judgment under Federal Rule of Civil Procedure 68, the parties must promptly file, before filing any

notice of acceptance of that offer, a notice that discloses all terms to which the parties have agreed

(formally or otherwise, and regardless of whether the agreement is reduced to writing) that are not

explicitly disclosed in the Rule 68 offer. The required notice must disclose all terms, including but

not limited to the scope of any releases, any commitments regarding confidentiality or non-

disparagement, and the apportionment of attorneys' fees. Any purported agreement that the parties

fail to disclose in conformity with the foregoing requirements will be deemed void and

unenforceable.

         SO ORDERED.

Dated: Brooklyn, New York
       December 17, 2019
                                                                        _     /s/
                                                                        James Orenstein
                                                                        U.S. Magistrate Judge
